DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed with respect to claims 16, 29 and their dependent claims have been fully considered but they are not persuasive. Applicant argues that Corona only include cameras inside of the refrigerator and cannot determiner a storage characteristic for articles within or outside a refrigerator, the characteristic being packaged, whole, etc. However Corona clearly discloses cameras or scanners inside of the refrigerator, on the outside of the refrigerator, in a handheld unit or in various other appliances and/or locations (para 0050, 0055) used to collect data on all items stored and to be stored to assign storage locations based on various characteristics which can be determined from photos, or barcodes, ie diced, packaged, whole, etc (figure 12,14). For at least the foregoing reasons claims 16, 29 and their dependent claims stand rejected.
Applicant's arguments filed with respect to claim 32 and its dependent claims have been fully considered but they are not persuasive. Applicant argues that Corona does not disclose accessing a database to inform a user that a shelf life of a product is shorter than a set point shelf life. However Corona clearly discloses that the system uses image data (figure 13), access data, and other data to determine if an item is going to spoil before the previous estimated spoilage date (para 0072). For at least the foregoing reasons claim 32 and its dependent claims stand rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17 and 19-33 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Corona et al. US 2017/0039511.
Corona discloses a household system comprising:
(Re claim 16) “at least one of an item of household furniture or a household appliance or a household refrigeration appliance” (510 figure 2). “a detection unit for detecting at least one consumer product disposed within or to be disposed within said item of household furniture or household appliance or household refrigeration appliance, said detection unit configured to provide a consumer product characteristic variable correlated to the at least one consumer product” (620,544,570 figure 2,5,6, para 0050, 0055). “at least one predefined database for storing predefined consumer product characteristic variables of consumer products of different types” (para 0050, 0055, figure 12,14). “a computer unit for comparing the at least one consumer product characteristic variable with the predefined consumer product characteristic variables to determine a storage characteristic variable, said computer unit considering at least one status information of the at least one consumer product when determining the storage characteristic variable” (para 0063, figure 12,14). “the at least one status information including the at least one consumer product being at least one of packaged, whole, halved, cut, diced or sliced” (para 0039, 0072, 0079, 0083 figure 13). “the storage characteristic variable being at least correlated to a storage location of the at least one consumer product” (figure 12,14).
(Re claim 17) “wherein the at least one consumer product characteristic variable includes an image characteristic variable of the at least one consumer product” (para 0046).
(Re claim 19) “wherein said detection unit is configured to at least detect an interior of said item of household furniture or household appliance or household refrigeration appliance” (para 0046).

(Re claim 21) “wherein said at least one predefined database is a local database” (para 0050, 0069, figure 16).
(Re claim 22) “wherein said at least one predefined database is a cloud database” (para 0050, 0069, figure 16).
(Re claim 23) “wherein said at least one predefined database is a region-specific database” (para 0050, 0069, figure 16).
(Re claim 24) “wherein said computer unit is configured to compare the storage characteristic variable with a setpoint storage characteristic variable and to generate at least one instruction message when the storage characteristic variable differs from the setpoint storage characteristic variable” (figure 12).
(Re claim 25) “wherein said at least one instruction message, in at least one operating state, is a storage recommendation of the at least one consumer product when located outside of said item of household furniture or household appliance or household refrigeration appliance.” (figure 12,14).

(Re claim 26) “wherein said at least one instruction message, in at least one further operating state, is a storage recommendation of the at least one consumer product when located in a defined partial region of said item of household furniture or household appliance or household refrigeration appliance” (figure 12,14).
	(Re claim 27) “which further comprises an output unit for outputting said at least one instruction message, said at least one instruction message being an image of an object correlated to the at least one consumer product” (figure 12,13, para 0050).

	(Re claim 29) “storing at least predefined consumer product characteristic variables of consumer products of different types in at least one predefined database of a household system” (figure 12, para 0117). “detecting at least one consumer product disposed within or to be disposed within at least one item of household furniture or household appliance or household refrigeration appliance” (figure 8, para 0050, 0055). “providing a consumer product characteristic variable correlated to the at least one consumer product” (para 0117, figure 12,14). “adjusting the consumer product characteristic variable to the predefined consumer product characteristic variables for determining a storage characteristic variable” (para 0117, figure 12,14). “considering at least one status information of the at least one consumer product when determining the storage characteristic variable” (para 0117, 0119, figure 12,14). “the at least one status information including the at least one consumer product being at least one of packaged, whole, halved, cut, diced or sliced” (para 0039, 0072, 0079, 0083 figure 13). “the storage characteristic variable being at least correlated to a storage location of the at least one consumer product” (figure 12,14).
	(Re claim 30) “wherein the status information is stored in the predefined database” (560 figure 9).
(Re claim 31) “wherein the storage characteristic variable is correlated to at least one of a storage, a shelf life, a storage orientation or a storage location of the consumer product” (para 0072,0113-0114 figure 12).
(Re claim 32) “at least one of an item of household furniture or a household appliance or a household refrigeration appliance” (510 figure 2). “a detection unit for detecting at least one consumer product disposed within or to be disposed within said item of household furniture or household appliance or household refrigeration appliance, said detection unit configured to provide a consumer 
	(Re claim 33) “provides information at least using the setpoint storage characteristic variable about a setpoint storage condition, the setpoint shelf life or the setpoint storage orientation, or determines at least one of the setpoint storage condition, the setpoint shelf life, the setpoint storage orientation or the setpoint storage location of the consumer product” (para 0072,0113-0114 figure 12).

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651